Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 12/18/2020.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Pub. 2017/0300533 A1) in view of Petrovykh et al. (US Patent 10,750,019 B1).
Regarding Claims 1 and 12, Zhang teaches a method for recognizing user intent associated with a user interaction (see Fig.5, Fig.6 and paragraph [0044]), comprising:
receiving user interaction data (see Fig.5 (501), Fig.8 (801) and paragraph [0044]);
performing a feature extraction process on the user interaction data to generate feature data (see Fig.5 (514), Fig.8 (803) and paragraph [0044]);
performing an intent extraction operation on the feature data to extract topics included with the feature data (see Fig.6 (604) and paragraph [0044]);
and executing a classification engine on the topics extracted from the feature data to classify a user intent associated with the user interaction data (see Fig.5 (513), Fig.6 (604), Fig.8 (804,805), paragraph [0044] and [0047]).
Zhang fails to teach directing the user to a corresponding working agent in a contact center based upon the classified user intent.
Petrovykh, however, teaches directing a user to a corresponding working agent in a contact center based upon identifying a user intent (see Fig.1 (108,136) and Col.3, Line 13-24).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhang’s method the step for directing a user to a corresponding working agent in a contact center based upon the classified user intent. The motivation would be to utilize a human agent at a call center to assist a user with a request.
Regarding Claims 2 and 13, Zhang further teaches utilizing a data cleansing engine to reduce the size of the data set included in the user interaction data and to generate cleansed user interaction data (see Fig.4 (402), Fig.5 (514), Fig.6 (603) and paragraph [0044]); and applying a feature importance engine to the cleansed user interaction data to identify statistically important words associated with the user interaction data (see Fig.4 (404), Fig.5 (514), Fig.6 (603) and paragraph [0044], applying n-gram feature list).
Regarding Claims 4 and 15, Zhang further teaches wherein executing the classification engine further comprises confirming an accuracy of the classification of the topics extracted from the feature data and associated with the user interaction data (see paragraph [0031] and paragraphs [0044-0045], determining categories based on probability scores).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Pub. 2017/0300533 A1) in view of Petrovykh et al. (US Patent 10,750,019 B1), and in further view of Guerra et al. (US Patent 10,902,207 B2).
Regarding Claims 3 and 14, Zhang teaches performing a feature extraction process on the user interaction data to generate feature data (see Fig.5 (514), Fig.8 (803) and paragraph [0044]), but Zhang and Petrovykh fail to teach applying Gensim’s Latent Dirichlet Allocation (LDA) model to the feature data.
Guerra, however, teaches applying a Latent Dirichlet Allocation (LDA) model to feature data to extract topics from documents (see Col.6, Line 64 – Col.7, Line 9).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for applying Gensim’s Latent Dirichlet Allocation (LDA) model to the feature data. The motivation would be to utilize a specific statistical model for extracting the topics from the user interaction data.
Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Pub. 2017/0300533 A1) in view of Petrovykh et al. (US Patent 10,750,019 B1), and in further view of Gorvin et al. (US Patent 9,495,962 B2).
Regarding Claims 5 and 16, Zhang and Petrovykh teach the method of Claim 1 but fail to teach the step of performing an intent prediction operation on the user interaction data to generate an intent prediction.
Gorvin, however, teaches performing an intent prediction operation on the user interaction data to generate an intent prediction (see Fig.2a (3201,3203) and Col.15, Line 13-19).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for performing an intent prediction operation on the user interaction data to generate an intent prediction. The motivation would be to determine the best possible user intent from the feature extraction process on the user interaction data.
Regarding Claims 6 and 17, Gorvin further teaches transforming the user interaction data into a prediction vector (see Fig.2a, Fig.2b, Fig.8 (2607), Col.9, Line 1-6 and Col.18, Line 28-32); providing the prediction vector and a prediction model to a framework (see Fig.2a, Fig.2b, Fig.3, Col.7, Line 64 – Col., Line 12 and Col.9, Line 1-6); and receiving the intent prediction and a confidence score from the framework based upon the prediction vector and the prediction model (see Fig.3 and Col.8, Line 46 – Col.9, Line 13).
Regarding Claims 7 and 18, Gorvin further teaches generating a next best action based upon the intent prediction and the confidence score (see Fig.7 (viii, ix) and Col.16, Line 12-20); and providing the next best action to the user (see Fig.7 (viii, ix) and Col.16, Line 12-20, enable user to select options for refining query request or closure).
Regarding Claims 8 and 19, Gorvin further teaches wherein in response to receiving a user response to the next best action, providing response data to the framework to reinforce the prediction model (see Fig.7 (ix) and Col.16, Line 27-59, elicitation and processing o open-ended natural language processing of user inputs).
Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gorvin et al. (US Patent 9,495,962 B2) in view of Petrovykh et al. (US Patent 10,750,019 B1).
Regarding Claims 9 and 20, Gorvin teaches a method for predicting user intent associated with a user interaction (see Fig.2a (3201,3203) and Col.15, Line 13-19), comprising:
receiving user interaction data (see Fig.2a (3201,3203) and Col.15, Line 13-19);
transforming the user interaction data into a prediction vector (see Fig.2a, Fig.2b, Fig.8 (2607), Col.9, Line 1-6 and Col.18, Line 28-32);
providing the prediction vector and a prediction model to a framework (see Fig.2a, Fig.2b, Fig.3, Col.7, Line 64 – Col., Line 12 and Col.9, Line 1-6);
and receiving the intent prediction and a confidence score from the framework based upon the prediction vector and the prediction model (see Fig.3 and Col.8, Line 46 – Col.9, Line 13).
Gorvin fails to teach applying the method in a contact center apparatus.
Petrovykh, however, teaches directing a user to a corresponding working agent in a contact center based upon identifying a user intent (see Fig.1 (108,136) and Col.3, Line 13-24).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to apply Gorvin’s method to a contact center apparatus. The motivation would be to utilize a human agent at a call center to assist a user with a request.
Regarding Claims 10 and 21, Gorvin further teaches generating a next best action based upon the intent prediction and the confidence score (see Fig.7 (viii, ix) and Col.16, Line 12-20); and providing the next best action to the user (see Fig.7 (viii, ix) and Col.16, Line 12-20, enable user to select options for refining query request or closure).
Regarding Claims 11 and 22, Gorvin further teaches wherein in response to receiving a user response to the next best action, providing response data to the framework to reinforce the prediction model (see Fig.7 (ix) and Col.16, Line 27-59, elicitation and processing o open-ended natural language processing of user inputs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672